 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    AMERICAN CONTRACTORS                                  Case No. 2:19-cv-00148-JAD-BNW
      INDEMNITY COMPANY,
 7
                             Plaintiff,                     ORDER
 8
            v.
 9
      JENNIFER SAILSBERY, et al.,
10
                             Defendants.
11

12
            This matter is before the court on defendants Jennifer Sailsbery, Silver State Mechanical,
13
     Inc., Plumbrx, Inc., and Jennifer Sailsbery as trustee of the Sailsbery Asset Protection Trust’s
14
     failure to comply with the court’s order (ECF No. 36) dated November 13, 2019. In that order,
15
     the court required Jennifer Sailsbery to file a notice indicating whether she would represent
16
     herself or retain a new attorney in this case by December 2, 2019. (Id.) The court also required
17
     defendants Silver State Mechanical, Inc., Plumbrx, Inc., and Jennifer Sailsbery as trustee of the
18
     Sailsbery Asset Protection Trust to retain a new attorney by December 2, 2019 and have that
19
     attorney file a notice of appearance in this case. To date, defendants have not complied with these
20
     orders. Defendants must comply with these orders by January 31, 2020. Failure to comply with
21
     this order will result in the issuance of an order to show cause.
22
            IT IS SO ORDERED.
23

24
            DATED: January 23, 2020
25

26
27
                                                           BRENDA WEKSLER
28                                                         UNITED STATES MAGISTRATE JUDGE
